           Case 2:19-cv-00427-DBP Document 2 Filed 06/20/19 Page 1 of 4




Joshua Trigsted (13126)
Trigsted Law Group, P.C.
5200 SW Meadows Rd, Ste 150
Lake Oswego, OR 97035
888-247-4126 ext. 1
866-927-5826 facsimile
josh@tlgconsumerlaw.com
Attorney for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                      DISTRICT OF UTAH, CENTRAL DIVISION


 TYLER HAVEARD,                                    COMPLAINT

                  Plaintiff,
                                                    2:19-cv-00427-DBP
 v.

 SANTANDER CONSUMER USA, INC.,

                 Defendant.                        JURY TRIAL DEMANDED

                                I. INTRODUCTION


      1.      This is an action for damages brought by an individual consumer for

Defendant’s violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227

(hereinafter “TCPA”).

                                 II. JURISDICTION


      2.      Plaintiff’s claims for violations of the TCPA arise under 15 U.S.C. §

1692k(d), and 47 U.S.C. § 227, respectively, and therefore involves a “federal question”

pursuant to 28 U.S.C. § 1331.

                                           1
            Case 2:19-cv-00427-DBP Document 2 Filed 06/20/19 Page 2 of 4




                                     III. PARTIES


       3.      Plaintiff, Tyler Haveard (“Plaintiff”), is a natural person residing in

Duchesne County, Utah.

       4.      Defendant, Santander Consumer USA, Inc. (“Defendant”), is a foreign

corporation.

                            IV. FACTUAL ALLEGATIONS


       5.      On information and belief, all calls made to Plaintiff’s telephone by

Defendant were made using an “automatic telephone dialing system” or “pre-recorded

voice” as that term is defined in 47 U.S.C. § 227(a)(1).

       6.      Plaintiff believes Defendant used an “automatic telephone dialing system”

because when picking up the phone, there is a delay before Plaintiff is able to speak to

anyone. On information and belief, Defendant is a large corporation that places thousands

of such calls per month, and it would be unrealistic for such calls to be manually placed.

       7.      Within the last 2 years, Defendant’s conduct violated the TCPA as follows:

       8.      Within the last year, Defendant intentionally used an automatic telephone

dialing system to place multiple calls to Plaintiff’s cellular telephone without the prior

express consent of Plaintiff.

       9.      To the extent Defendant’s actions, detailed above, were carried out by an

employee of Defendant, that employee was acting within the scope of his or her

employment.

                                             2
           Case 2:19-cv-00427-DBP Document 2 Filed 06/20/19 Page 3 of 4




  COUNT I: VIOLATION OF TELEPHONE CONSUMER PROTECTION ACT


      10. A Plaintiff reincorporates by reference all of the preceding paragraphs.


      11. The preceding paragraphs state a prima facie case for Plaintiff and against

Defendant for violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227.


                                PRAYER FOR RELIEF


      WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

Defendant for the following:


      A.      Declaratory judgment that Defendant’s conduct violated the TCPA;


      B.      Actual damages or $500 for each violation, whichever is greater, pursuant to

47 U.S.C. § 227(b)(3)(A)


      C. An award of three times the amount for which Defendant is found liable in

paragraph “B,” above, if it is found that Defendant willfully or knowingly violated 47

U.S.C. § 227(b).


      D.      For such other and further relief as may be just and proper.




               PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY




                                             3
Case 2:19-cv-00427-DBP Document 2 Filed 06/20/19 Page 4 of 4




                              Dated this 20th day of June, 2019.


                                 TRIGSTED LAW GROUP, P.C.


                                 ___s/Joshua Trigsted___________
                                 Joshua Trigsted
                                 Attorney for the Plaintiff




                             4
